Citation Nr: 1710736	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  14-34 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) with psychotic disorder, currently evaluated as 70 percent disabling from May 27, 2011.


REPRESENTATION

Appellant represented by:	Bryan J. Held, Agent


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from September 1955 to August 1967 and from September 1967 to April 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, that granted service connection for PTSD and assigned an initial 70 percent disability rating from May 27, 2011.  The Veteran perfected an appeal as to the assigned rating.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

PTSD has effectively resulted in total social and occupational impairment since the initial grant of service connection.


CONCLUSION OF LAW

Since May 27, 2011, the schedular criteria for a rating of 100 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.21, 4.125, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that any errors in VA's duty to notify and assist are harmless as this decision fully grants the benefit sought on appeal.

Disability ratings are determined by the application of a schedule of ratings that is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).

Where the question for consideration is propriety of the initial rating "staged ratings" that contemplate variations in the disability since the effective date of service connection are for consideration.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The General Rating Formula for Mental Disorders, including Diagnostic Code 9411, that pertains to PTSD, at 38 C.F.R. § 4.130, provides a 100 percent rating for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Analysis

After considering all of the objective medical and lay evidence of record, and with resolution of reasonable doubt in the Veteran's favor, it is the judgment of the Board that the schedular criteria for a 100 percent rating are met, as his PTSD has effectively resulted in total occupational and social impairment since the initial grant of service connection.  See 38 C.F.R. § 4.21 (2016) (not all cases will show all findings specified in the rating criteria, but the rating must in all cases be coordinated with actual functional impairment). 

The Board finds that the medical evidence shows the Veteran is unemployable due to the disability at issue.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102 (2016).  In fact, as early as March 2003, the Veteran's treating VA clinical psychologist opined that, due to the nature, severity and chronicity, of the Veteran's mental health condition, he was no longer able to maintain gainful employment and sustain effective social relationships (12/8/14 VBMS Medical Treatment Record Government Facility, p. 1).  The psychologist explained that, although the Veteran was highly intelligent and very motivated to work, each time he attempted to work, the day to day stress of work caused him to have an exacerbation of his mental health condition, ultimately resulting in his inability to work.  According to the psychologist, it was clear that, due to the Veteran's severe, chronic, mental condition, it was impossible for him to maintain employment.

In May 2010, August 2013, and October 2014, the VA psychologist assigned a score of 45 on the Global Assessment of Functioning (GAF) scale (11/12/14 VBMS Other Output/Records, pp. 1, 11, 68).  Effective August 4, 2014, VA has promulgated an interim final rule regarding the use of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) with regard to all applications for benefits relating to mental disorders.  70 Fed. Reg. 45,093 (Aug. 4, 2014).  Specifically, this rulemaking was to update 38 C.F.R. Parts 3 and 4, including 38 C.F.R. § 4.125, to conform to the DSM-5 because the DSM-IV had been rendered outdated upon the publication of the 
DSM-5 in May 2013.  Id. at 45,094.  The rulemaking included an applicability date of August 4, 2014, providing that:

The provisions of this interim final rule shall apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after the effective date of this interim final rule.  The Secretary does not intend for the provisions of this interim final rule to apply to claims that have been certified for appeal to the Board of Veterans' Appeals or are pending before the Board of Veterans' Appeals, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit. 

Id. (emphasis added).

So, the DSM-5 would apply as this application for benefits was pending at the RO on August 4, 2014 and was not certified to the Board until April 2016.  However, since much of the relevant evidence in this case was obtained during the time period that the DSM-IV was in effect, the Board will still consider this information as relevant to this appeal.  Furthermore, there is no indication that the Veteran's diagnosis would be different under the DSM-V. 

According to DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  The GAF score must be considered in light of the actual symptoms of the Veteran's disorder, that provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2016).

Under DSM-IV, a GAF score of 41 to 50 is commensurate with serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

In October 2014, the VA psychologist noted the nature, severity, and worsening of the Veteran's PTSD, and reiterated his opinion that the Veteran was no longer able to maintain full-time gainful employment or sustain effective social relationships (11/12/14 VBMS Other Output/Records, p. 7).  The psychologist stated that the Veteran's prognosis for improvement remained poor, and his disability should be considered to be permanent.  The psychologist commented that the Veteran was never encouraged to seek professional assistance to cope with his multiple PTSD symptoms.  He used hard work and high levels of activity as a way of coping with his PTSD symptomology, that included labile mood swings, depression, anxiety, insomnia, periodic flashbacks and nightmares, hypervigilance, disillusionment and social withdrawal.

The Veteran's only VA examination for PTSD, in January 2013, shows that he was assigned a GAF score of 50, which is indicative of serious impairment.  While the January 2013 VA examiner considered the Veteran less disabled, the examiner reported that the Veteran had persistent delusions or hallucinations and disturbances of mood.  There were issues with impaired impulse control and judgment, and suicidal ideation.  The Veteran also complained of panic attacks weekly or less, and suspiciousness, and had difficulty in establishing and maintaining effective work and social relationships and in adapting to stressful circumstances including work or worklike settings.   Such findings are not inconsistent with the severe to total impairment described by the VA psychologist in 2010, 2013, and 2014. 

Further, the Veteran's PTSD symptomatology has included his report of sleep difficulty, frequent combat-related intrusive thoughts, nightmares, and flashbacks, discomfort and anxiety around people, difficulty trusting, and concentration problems.  He had panic attacks and was easily frustrated, angered, and upset.  The record also establishes that he has been treated for over thirty years for chronic, debilitating symptoms non-dissociable from the service-connected PTSD, that included nightmares and sleep difficulty, intrusive thoughts and flashbacks, depression, panic attacks, easy anger and irritability, concentration problems, and anxiety around others that, for all intents and purposes, precluded him from gainful employment (see e.g., 8/28/87 VBMS Medical Treatment Record Government Facility, pp. 5, 15, 20; 4/29/96 VBMS Medical Treatment Record Government Facility).  See Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (stating that factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels.).

From the objective and competent medical evidence of record, it is not unreasonable to conclude that the Veteran's service-connected PTSD essentially rendered him incapable of gainful employment and rendered him totally disabled due to its chronic and severe symptoms since the initial grant of service connection.  

Although the Veteran has apparently had some social contacts, such as with his wife and grown children, he told the VA examiner that he had no leisure activities away from the house, rarely drove because of attention difficulty, and that his wife prompted him to bathe.  His symptomatology approximates total occupational and social impairment. 

In view of the above, the Board finds that the application of the benefit-of-the-doubt doctrine contemplated by 38 U.S.C.A. § 5107 (b) is appropriate in this case.  As stated, the level of disability, when the benefit of the doubt is given to the Veteran, is approximately commensurate with the 100 percent rating under Diagnostic Code 9411 under current rating criteria since the initial grant of service connection.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.21, 4.130, Diagnostic Code 9411.  As the Board has granted the Veteran a 100 percent schedular evaluation herein, it is not necessary to consider whether he is entitled an extra-schedular rating under 38 C.F.R. § 3.321 (2016).

In reaching this determination, the Board recognizes that from May 27, 2011 the Veteran is in receipt of a total rating based upon individual unemployability due to service-connected disability (TDIU), that is a lesser benefit than a 100 percent schedular rating for PTSD.  His disability award will be adjusted accordingly by the RO.  The Veteran would not be entitled to a TDIU for the same disability for which a 100 percent rating is in effect.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).  Currently, PTSD is the Veteran's only service-connected disability.  A TDIU could theoretically still be warranted if the evidence shows that a later service-connected disability or disabilities, other than the PTSD, preclude substantially gainful employment.  Bradley v. Peake, 22 Vet.App. 280 (2008).  


ORDER

Entitlement to an initial 100 percent rating for PTSD from May 27, 2011, is granted.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


